El Juez Asociado Señor Pérez Pimentel
emitió la opinión del Tribunal.
William J. Green, un miembro de las fuerzas armadas de los Estados Unidos de América, estacionado en Puerto Rico desde el 15 de diciembre de 1959, instó ante el Tribunal Su*838perior, Sala de San Juan, en 15 de marzo de 1961, acción de divorcio contra su esposa Ann Z. Green por la causal de se-paración por más de tres años. La demandada impugnó la jurisdicción del Tribunal fundándose en que la causa de ac-ción no había ocurrido en Puerto Rico ni el demandante ha-bía adquirido la residencia en esta Isla que exige el Art. 97 del Código Civil de Puerto Rico (31 L.P.R.A. sec. 331). (1)
Oídas las partes sobre la impugnación, el Tribunal de ins-tancia la declaró con lugar y desestimó la demanda por falta de jurisdicción.
¿Puede un miembro de las fuerzas armadas establecer su domicilio en un lugar diferente al sitio donde residía cuando ingresó en dichas fuerzas armadas? Esa es la única cues-tión a resolver en este recurso.
La residencia que requiere el' citado Art. 97 del Có-digo Civil (Véase escolio 1) equivale a domicilio. González Miranda v. Santiago, 84 D.P.R. 380, (1962). En dicho caso dijimos :
“Ahora bien, conforme dispone el artículo 11 de nuestro Có-digo Político, para determinar el lugar de domicilio se observa-rán las siguientes reglas:
T. Es el lugar donde reside habitualmente una persona, cuando no es llamada a otra parte para trabajar en otro objeto temporal, y al cual retorna en las épocas de descanso.
‘2. Sólo puede haber un domicilio.



‘7. El domicilio puede cambiarse sólo mediante la unión del acto y del intento/
“Las partes están contestes en que para adquirir un domi-cilio por selección voluntaria, es necesario que concurran dos requisitos, a saber: (1) presencia física y (2) intención de per-manecer en el sitio seleccionado. Kennan, On Residence and Domicile, sección 13; 53 Harv. L. Rev. 68.”
*839Más adelante agregamos en dicho caso que “para que tenga lugar un cambio de domicilio debe existir el hecho de aban-donar físicamente el primer domicilio y la intención firme de no regresar; y debe existir un nuevo domicilio adquirido mediante el hecho de residir en otro lugar con la intención de que ese sea su hogar permanente.” Es decir, debe existir presencia de animus manendi con respecto al lugar donde se está establecido y ausencia de animus revertendi con referen-cia al lugar donde antes se tenía establecido el domicilio.
La doctrina general es al efecto de que los miembros de las fuerzas armadas, no importa donde se encuentren fí-sicamente, conservan el domicilio del lugar donde ingresan en dichas fuerzas armadas, si allí tenían su domicilio. Foss v. Ferris, 63 D.P.R. 570.
Sin embargo, cuando concurren determinadas cir-cunstancias especiales, se ha establecido, como excepción a la regla general, la posibilidad de que un miembro de las fuerzas armadas establezca su domicilio en el lugar donde sea asig-nado a servir. Así por ejemplo, el intento de establecer el domicilio tiene que ser bona fide y objetivamente manifes-tado, O’Keefe v. O’Keefe, 192 S.W.2d 556; el hecho de vivir fuera de la base sin que se lo exijan así las autoridades mi-litares; Clark v. Clark, 225 P.2d 486; la adquisición de pro-piedad inmueble, Gallagher v. Gallagher, 214 S.W. 516; ejercer el derecho al voto en el estado donde está asignado, Gibson v. Gibson, 10 So.2d 82.
El tribunal de instancia descansó en el caso de Foss v. Ferris, supra. Sin embargo, los hechos en dicho caso no de-mostraron que el sargento Foss tuviera la intención de esta-blecer su domicilio en Puerto Rico y si permanecía en la Isla era porque no tenía otra alternativa mientras que los he-chos en el presente caso establecen las circunstancias espe-ciales que le hacen caer dentro de la excepción a la regla general ya apuntada.
*840El demandante Green ingresó en las fuerzas navales de Estados Unidos hace unos once años. Había venido a Puerto Rico en varias ocasiones y a petición suya fue asignado para prestar servicios en nuestra Isla. Tenía la intención de esta-blecer aquí su domicilio y dedicarse a los negocios. Cuando llegó a Puerto Rico vivió siempre y vive en la actualidad fuera de la base naval. Abrió su cuenta en un banco de San Juan y adquirió por compra un automóvil. Los períodos de vaca-ciones los ha pasado en la Isla. Es dueño aquí de la empresa Ponce de León Bottling Company, un negocio de agua manantial y gaseosas que posee camiones, automóviles y moto-cicletas. Posee un permiso de uso de la Junta de Planifica-ción para dedicarse al negocio de lavandería. Yotó en las elecciones generales celebradas en Puerto Rico en el año 1960 y finalmente, trasladará a Puerto Rico a su padre y a sus hermanas.

Por lo tanto, la doctrina del caso de Foss, supra, no es de estricta aplicación al recurrente Green y en su consecuencia se anulará la resolución del Tribunal Superior desestimando la demanda y se devolverá el caso para ulteriores procedi-mientos.


Dicho Art. 97 en lo pertinente dispone:
“Ninguna persona podrá obtener el divorcio de aeuerdo con este título, que no haya residido en el Estado Libre Asociado un año inmediatamente antes de hacer la demanda, a menos que la causa en que se funde se co-metiera en Puerto Rico o cuando uno de los cónyuges residiese aquí.”